Citation Nr: 1201910	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right leg disability, to include a disability manifested by atrophy and reflex sympathetic dystrophy of the right leg.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to November 1988 and from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from July 2008 and December 2008 rating decisions of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim.  During the pendency of the appeal, the Veteran relocated; original jurisdiction now resides at the VA RO in Milwaukee, Wisconsin.

The Board notes that the Veteran has filed claims of entitlement to service connection for a right leg disability, atrophy of the right leg, and reflex sympathetic dystrophy of the right leg.  However, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose her specific disability.  Therefore, VA must consider whether the Veteran's symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has consolidated the Veteran's aforementioned service connection claims and has recharacterized the issue as noted herein.  Moreover, as discussed below, the Board finds that the Veteran has not been prejudiced thereby in light of her claim being granted herein.

In February 2011, the Board remanded the Veteran's claim.  The RO continued the previous denial of the claim in a September 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent and probative evidence of record serves to link the Veteran's currently diagnosed right leg disability, to include a disability manifested by atrophy and reflex sympathetic dystrophy of the right leg, to her service-connected right ankle fusion.



CONCLUSION OF LAW

The Veteran's currently diagnosed right leg disability, to include a disability manifested by atrophy and reflex sympathetic dystrophy of the right leg, is a result of her service-connected right ankle fusion.  38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a right leg disability, to include a disability manifested by atrophy and reflex sympathetic dystrophy of the right leg, to include as secondary to service-connected frostbite residuals of left and right foot, left ankle reconstruction, right foot and ankle fusion, plantar wart of right foot, and musculoskeletal low back pain with sciatic neuropathy.  

The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination with respect to her right leg disability and associate a report of the VA examination with her claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided a VA examination for her right leg disability in August 2011 and a report of the examination was associated with her claims folder.  The Veteran's right leg disability claim was readjudicated via the September 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding her service connection claim in February 2008.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the right leg disability claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced February 2008 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's right leg disability claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Service connection for a right leg disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson and Wallin, both supra.

As to the first element-current disability, the medical evidence of record, to include a November 2008 VA examination report, documents diagnoses of right leg sympathetic dystrophy, right leg atrophy, and a right leg disability.  

The Board additionally observes that the Veteran was afforded a VA examination in August 2011 for her right leg disability.  Although the VA examiner declined to diagnose the Veteran with a right leg disability after examination, the Board notes that to be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  In this case, although a right leg disability was not rendered during the August 2011 VA examination, the Board observes that the presence of a right leg disability has been noted during the appeals period as mentioned above.  Element (1) has accordingly been met.  

With respect to Hickson element (2), in-service disease or injury, the Board notes that the service treatment records are negative for complaints of or treatment specifically for right leg dystrophy, right leg atrophy, or a right leg disability.  However, a treatment record dated in January 1986 documents the Veteran's complaints of numbness and tingling in her right leg.  
Wallin element (2) has been met; the Veteran is service-connected for frostbite residuals of left and right foot, left ankle reconstruction, right foot and ankle fusion, plantar wart of right foot, and musculoskeletal low back pain with sciatic neuropathy.

Turning to element (3), medical nexus, for reasons expressed immediately below the Board finds that the competent and probative evidence in this case shows that there exists a relationship between the Veteran's diagnosed right leg disability and her service-connected right ankle fusion.    

Specifically, as noted above, the Veteran was afforded a VA examination for her right leg disability in November 2008.  After examination of the Veteran and review of her medical history, the VA examiner reported that the Veteran evidenced atrophy of the right calf as well as reflex sympathetic dystrophy of the right leg.  He concluded that the Veteran "has reflex sympathetic dystrophy findings in terms of chronic pain, skin changes, and muscular atrophy as well, that are likely the result of her right ankle multiple surgeries, and a predisposition given her [reflex sympathetic dystrophy] symptoms on the left lower extremity."  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder as well as examination of the Veteran.  
     
The November 2008 VA examination report appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

Finally, the Board notes that there is no medical evidence which demonstrates the Veteran's diagnosed right leg disability is not related to her service-connected right ankle fusion.  The Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the competent and probative evidence of record indicates the Veteran's right leg disability is related to her service-connected right ankle fusion.  Element (3), medical nexus, has accordingly been satisfied.

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for a right leg disability, is granted.


ORDER

Entitlement to service connection for a right leg disability, to include a disability manifested by atrophy and reflex sympathetic dystrophy of the right leg, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


